DETAILED OFFICE ACTION

	Applicant response filed on 03/22/2021 is acknowledged. 

Claims 1-35, 37 and 38 have been cancelled by applicant. 
	Claims 39-43 are newly presented. 
	Claims 36 and 39-43 are pending. 

Election/Restrictions
Applicant’s election of Species I-A (original claim 31) in the reply filed on 06/03/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 32-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of the generic invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2019.
	
	Claims 36, and 39-43 are under examination. 

	 

Withdrawal of Claim Objections
The previous objection to claims 36 as being dependent from cancelled claim 1 has been withdrawn in view of the amendment to the instant claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36 and 39-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. This rejection is further necessitated by applicant amendment to the instant claims. 
The instant claims are drawn to a computer-implemented method, apparatus and computer program product for predicting a candidate of an amino acid mutant for thermal stabilization of a membrane protein. The recited process, as well as that executed by the claimed apparatus and computer program product, comprises the steps of creating an amino acid sequence of the amino acid mutant by introducing a mutation in the amino acid sequence of a G protein-coupled receptor, calculating a solvation entropy change and an energy change for the G protein-couple receptor and each amino acid mutant in formation of a tertiary structure from a primary structure or formation of the tertiary structure from secondary structure units within a transmembrane segment involving structural optimization based on the amino acid /(kbT0), calculating the change amount F-+(-TS), and calculating a solvation entropy change in formation of a tertiary structure from a primary or formation of a primary tertiary structure from secondary structure units within a G-protein coupled receptor to be thermostabilized based on a difference between the solvation energy change in the membrane protein and the solvation energy change in the amino acid mutant.
Therefore, the instant claims expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception category of an abstract idea. Further, even though the recited process steps carried out by the claimed system may be performed or executed using a general purpose computer in the form of a “control unit”, a “storage unit”, a “mutation-introducing unit”, a “calculating unit”, a “candidate-extracting unit”, and a “computer”, the claims still amount to a series of mental and computational steps that are directed to a judicial exception. 

“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. Practicing the instant claims only produces a computationally determined prediction of the thermostability of a hypothetical candidate amino acid sequence. The claims further recite at a high level of generality that the amino acid sequence is that of a membrane protein. There is no further specificity recited in the instant claims that further limits the amino acid sequence itself under analysis nor the substitution(s) made to an amino acid sequence. As such, the claims only produces new information directed to a hypothetical prediction of the thermostability of an in silico generated mutant amino acid sequence. Such a result only produces new information and does not provide for a 
The instant process claims do not recite any physical experimental data gather steps. Rather, the claims only recite at a high level of generality the input data is derived from introducing a mutation to an amino acid sequence to generate a mutant amino acid sequence. There is no limit to the modification(s) made to the starting amino acid sequence nor is there any limit to the actual starting amino acid sequence beyond the field of use limitation that said starting amino acid sequence falls in the category of a G protein-coupled receptor. This data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).
Further, while it is the case that the recited elements of a “control unit”, a “storage unit”, a “mutation-introducing unit”, a “calculating unit”, a “candidate-extracting unit”, and a “computer”, are tangible, such tangibility is not sufficient to convert the subject matter claimed into a patent eligible claim. As the Supreme Court indicated in Alice, whether a device is “a tangible system (in § 101 terms, a ‘machine’)” is not dispositive See 573 U.S. at 224. Resolving the § 101 inquiry based on such an Id. (quoting Parker v. Flook, 437 U.S. 584, 593 (1978)); see also CyberSource, 654 F.3d at 1372 (“[E]ven if some physical steps are required to obtain information from the database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability.”).
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. With regard to the recited computer-implemented steps of introducing a mutation to an amino acid sequence, calculating solvation entropy, an extracting a candidate amino acid mutant sequence based on a difference between the solvation entropy change membrane protein and the solvation entropy change in the amino acid mutant, the instant claims only recite the use of general purpose computer elements in the form of a “control unit”, a “storage unit”, a “mutation-introducing unit”, a “calculating unit”, a “candidate-extracting unit”, and a “computer”. In the instant case, the recited use of such general purpose computer elements amounts only applying the identified judicial exception be means of generic computer system. Using generic computer components to perform abstract ideas does not provide the necessary inventive concept. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”); see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 1170 (Fed. Cir. 2018) (finding that the invocation of such computers for use in carrying out improved mathematical calculations amounts to recitation of what is well-understood, routine, and conventional).

For these reasons, the instant claims remain directed to non-statutory subject matter.

Withdrawal of Claim Rejections - 35 USC § 112
The rejection of claim 36 under 35 U.S.C. 112(b) as being indefinite has been withdrawn in view of amendments made to the instant claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 36 and 39-43 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection is further necessitated by applicant amendment to the instant claims.


Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
	With regard to the rejection of claims under 35 USC 101, applicant argues that the claims as amended now provide for a practical application in that a thermostable G protein coupled mutant is produced having the predicted candidate amino acid sequence. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.